Citation Nr: 1515017	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  06-18 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an effective date earlier than November 14, 2003, for the award of a disability rating higher than 10 percent for Reiter's syndrome/reactive arthritis.

3.  Entitlement to an initial rating in excess of 10 percent for service-connected urethritis and prostatitis.

4.  Entitlement to a compensable initial evaluation for service-connected chronic sinusitis.

5.  Entitlement to a compensable initial evaluation for service-connected conjunctivitis with dry eyes.

6.  Entitlement to an initial rating in excess of 40 percent for service-connected joint and muscle pain.

7.  Entitlement to a compensable initial evaluation for service-connected allergic rhinitis.

8.  Entitlement to an initial evaluation in excess of 10 percent for service-connected bilateral plantar fasciitis.

9.  Entitlement to an evaluation higher than 20 percent for service-connected gastrointestinal disorder (odynophagia, Barrett's esophagus, hiatal hernia, esophagitis, and gastroesophageal reflux disease (GERD) with peptic ulcer disease, duodenal ulcer).

10.  Whether new and material evidence has been presented to reopen a previously denied claim of entitlement to service connection for a testicular disorder, to include consideration of whether the RO committed clear and unmistakable error (CUE) in the October 1998 rating decision denying the claim.

[The claim of entitlement to a compensable evaluation for service-connected sarcoidosis will be addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1977 to November 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions issued by various ROs - i.e., the October 1998 rating decision issued by the RO in Waco, Texas; the February 2002 and May 2002 rating decisions issued by a special processing unit at the RO in Cleveland, Ohio known as the Tiger Team; the December 2005 rating decision issued by the RO in Phoenix, Arizona; and the September 2007 and April 2008 rating decisions issued by the RO in Albuquerque, New Mexico.

The Veteran had an informal conference before a Decision Review Officer (DRO) in December 2005, as well as a formal DRO hearing in September 2006 in connection with his appeal.  A report of the informal conference and a transcript of the DRO hearing are of record. 

The Veteran also had an informal conference before a DRO in September 2008 in lieu of a formal hearing on the issues of whether the RO committed CUE in the October 1998 rating decision denying service connection for bilateral plantar fasciitis, as well as the issue of entitlement to an earlier effective date for the grant of service connection for Reiter's syndrome/reactive arthritis.  See September 2008 hearing notes in volume 6; see also January 2009 VA Form 21-4138.  While the Veteran subsequently expressed dissatisfaction with the DRO meeting, he has repeatedly stated that he no longer desires any further action at the RO level regarding his case.  See, e.g., January 2012 Board hearing transcript, page 44.

Furthermore, the Veteran was afforded the opportunity to present testimony relevant to his appeal at a Board hearing held before the undersigned Veterans Law Judge in January 2012, and a transcript of that hearing is also of record.

This matter, then consisting of 29 separate issues, was last before the Board in November 2012.  The Board granted service connection for multiple joint and muscle pain (as part of the service-connected Reiter's syndrome), urethritis and prostatitis, chronic sinusitis, a bilateral eye condition (conjunctivitis and dry eye syndrome), and a gastrointestinal disorder.  The Board also denied a number of other claims, allowed withdrawal of one claim, and remanded the remaining claims.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC or Court).  In its April 2014 Memorandum Decision, the Court concluded that the Veteran's appeal was limited to the issues of entitlement to a compensable evaluation for service-connected sarcoidosis, entitlement to service connection for a respiratory condition other than sarcoidosis, and entitlement to service connection for night sweats.  The Court affirmed the Board's denials of entitlement to service connection for a respiratory condition other than sarcoidosis and for night sweats.  With respect to the claim of entitlement to a higher rating for sarcoidosis, the Court remanded the matter "for further proceedings consistent with this decision."  Because the Veteran is represented by a private attorney whose representation is limited to that matter, it will be addressed in a separate decision.

The Board notes that the Veteran has not revoked his 2005 appointment of The American Legion as his representative with respect to all claims except for the sarcoidosis claim.  Therefore, the Board has listed The American Legion as his representative with respect to the above-listed issues.

In its November 2012 decision, the Board granted several claims that were returned to the RO for implementation and remanded others for additional development and readjudication.  During the pendency of the appeal with respect to the sarcoidosis claim, the RO has been diligently implementing and developing the other claims, including issuing several rating decisions to which the Veteran timely filed notices of disagreement with respect to each of the issues listed above.  Because the claims file has not yet been fully converted to the VBMS system, the RO has not been able to complete development and readjudication of all of the claims appealed by the Veteran.  Those issues for which no Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC) was promulgated must be remanded for issuance of an SOC/SSOC.  See 38 C.F.R. § 19.9(c) (2014), codifying Manlincon v. West, 12 Vet. App. 238 (1999).

Notably, the RO did issue a September 2013 SSOC with respect to the sleep apnea (Issue # 1) and Reiter's syndrome (Issue #2) claims.  Those claims are, therefore, procedurally ready for consideration by the Board.  However, the Veteran has not been notified that those issues may be decided during this appeal.

Likewise, the RO issued a February 2014 SOC with respect to the request to reopen the claim of entitlement to service connection for a testicular disorder, to include CUE in an October 1998 rating decision.  But, although the Veteran perfected his appeal in a February 2014 substantive appeal (VA Form 9), the claim is not ripe for adjudication on the merits because the Veteran elected a Board hearing via videoconference and no such hearing has been scheduled or held.  Therefore, remand of that claim for the scheduling of a hearing is necessary.

With respect to the sleep apnea claim, the Veteran has submitted a favorable, December 2014 opinion letter from a VA physician.  As discussed in the merits section below, the Board finds the evidence warrants granting the claim, so will reach the merits at this time.  Because the Veteran could not obtain a better outcome in this matter, any error in deciding the claim now could only be harmless.  38 C.F.R. § 20.1102 (2013); see also Shinseki v. Sanders, 556 U.S. 396, 407-11 (2009).

However, with respect to the other claims, including particularly the claim involving Reiter's syndrome, the Board finds that the Veteran would be prejudiced if the Board were to render an unfavorable decision on the merits of those claims at this time without giving him full notice and opportunity to present evidence and argument on all issues before the Board.  Therefore, to ensure the Veteran has the full benefit of the substantive and procedural protections afforded him by regulation, including the benefit of review and argument by his appointed representatives, the remainder of the claims will be remanded for issuance of an SOC/SSOC as appropriate and full notice of his rights on appeal to the Board.

The issues of entitlement to a rating in excess of 30 percent for service-connected dysthymia (mental disorder) and entitlement to service connection for hypertension, including as secondary to service-connected sarcoidosis and/or service-connected Reiter's syndrome, have been raised by the record in a November 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue(s) of (1) entitlement to an effective date earlier than November 14, 2003 for the award of a disability rating higher than 10 percent for Reiter's syndrome/reactive arthritis, (2) entitlement to an initial rating in excess of 10 percent for service-connected urethritis and prostatitis, (3) entitlement to a compensable initial evaluation for service-connected chronic sinusitis, (4) entitlement to a compensable initial evaluation for service-connected conjunctivitis with dry eyes, (5) entitlement to an initial rating in excess of 40 percent for service-connected joint and muscle pain, (6) entitlement to a compensable initial evaluation for service-connected allergic rhinitis, (7) entitlement to an initial evaluation in excess of 10 percent for service-connected bilateral plantar fasciitis, (8) entitlement to an evaluation higher than 20 percent for service-connected gastrointestinal disorder, and (9) whether new and material evidence has been presented to reopen a previously denied claim of entitlement to service connection for a testicular disorder, to include consideration of whether the RO committed clear and unmistakable error (CUE) in the October 1998 rating decision denying the claim, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran currently has sleep apnea; he is service-connected for multiple conditions including sarcoidosis, allergic rhinitis, gastrointestinal disorder, and dysthymia; and, it is as likely as not that his sleep apnea has been aggravated by one or more of his service-connected conditions.



CONCLUSION OF LAW

The criteria for service connection for sleep apnea, as aggravated by service-connected sarcoidosis, allergic rhinitis, gastrointestinal disorder, and dysthymia, have been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In establishing his claim, the Veteran need only demonstrate that there is an approximate balance of positive and negative evidence.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Under the benefit of the doubt doctrine established by Congress, the law dictates that the Veteran prevails" when the evidence is in "relative equipoise."  Id.  The benefit of the doubt is afforded the claimant with respect to each issue material to the determination.  Id.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service disease or injury and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In addition, secondary service connection is warranted if the evidence establishes that, at least as likely as not, the claimed condition was caused by or aggravated by a service-connected condition.  See 38 C.F.R. § 3.310; Buckley v. West, 12 Vet. App. 76, 84 (1998); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Under 38 C.F.R. § 3.310(b), any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the disease, will be service-connected.

The medical evidence of record establishes that, during the appeal period, the Veteran has been diagnosed with sleep apnea and is currently being treated for that condition.  See, e.g., September 2013 VA Examination (noting diagnosis of sleep apnea in 2003).  The Veteran's primary contention has been that his service-connected sarcoidosis, allergic rhinitis, gastrointestinal disorder, dysthymia and/or Reiter's syndrome have caused or aggravated his sleep apnea.  The Board has obtained an opinion regarding the etiology of the Veteran's currently diagnosed sleep apnea, to include opinions regarding whether his service-connected conditions of sarcoidosis, Reiter's syndrome, or dysthymia have caused or aggravated the Veteran's sleep apnea.

The opinions obtained from VA examiners in September 2013 are not adequate for resolving the determinative medical issues with respect to the sleep apnea claim.  Importantly, on remand from the Board, entitlement to service connection for allergic rhinitis was granted, but the opinions obtained do not address any possible causative or aggravating effect of that condition with respect to the Veteran's sleep apnea.  The opinions also fail to address any potential contribution, whether via causation or aggravation, of the Veteran's service-connected gastrointestinal disorder despite an explicit instruction from the Board to obtain such an opinion.

Remand is not required, however, because the Veteran has provided a detailed and well-supported December 2014 opinion from a VA physician who is board certified in sleep medicine and is the Medical Director of Sleep Medicine Service at the New Mexico VAMC.   The VA physician opined, in contrast to the September 2013 VA examiner, that "literature suggests that there is increased incidence of [obstructive sleep apnea (OSA)] in patients (particularly males who have sarcoidosis and that the causes of this are likely multifactorial."  The VA physician went on to opine that the Veteran's service-connected allergic rhinitis "likely plays a modulating, but likely not causative, role in OSA."  He also opined on possible aggravation of the Veteran's sleep apnea by his service-connected gastroesophageal reflux disease (GERD) and service-connected mental disorder.  The VA physician summarized his opinion:  "While causation is difficult to prove, it is clear that [the Veteran] does have several diagnoses that are related to or have an impact on OSA."

The Board finds that this opinion is sufficiently well-explained and factually grounded to have probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In reaching this conclusion, the Board notes that the Veteran has supplied numerous articles from medical treatises and journals that establish the medical plausibility of both causation and aggravation of sleep apnea by sarcoidosis, rhinitis, and GERD, among other conditions.  To the extent the September 2013 VA examiner opined that there was no indication in the literature of a connection between sarcoidosis and sleep apnea, the medical literature supplied by the Veteran (particularly in light of the December 2014 opinion of the VA physician) undercuts the probative value of that opinion.  Nieves-Rodriguez, 22 Vet. App. at 304.

The Board finds that the medical evidence, including the December 2014 opinion letter from the VA physician, establishes that it is at least as likely as not that one or more of the Veteran's service-connected conditions, including sarcoidosis, allergic rhinitis, gastrointestinal disorder, and dysthymia, aggravated his sleep apnea.

Because there is evidence that aggravation as alleged by the Veteran is medically plausible and there is at least some other evidence in favor of the claim, the Board finds that the evidence is at least in equipoise and is sufficient to establish the claim.  Gilbert, 1 Vet. App. at 53-56; 38 C.F.R. § 3.310(b).  Accordingly, the Board will grant the Veteran's claim of entitlement to service connection for sleep apnea as secondary to service-connected sarcoidosis, allergic rhinitis, gastrointestinal disorder, and/or dysthymia.

Because the Veteran's claim has been granted and the Veteran could suffer no prejudice, the Board need not discuss the VA's fulfillment of its duties to notify and assist.





ORDER

Service connection for sleep apnea as aggravated by service-connected sarcoidosis, allergic rhinitis, gastrointestinal disorder, and dysthymia is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

As discussed in the Introduction, the Board must remand a number of the Veteran's claims for the issuance of an SOC/SSOC as appropriate.

In November 2012, the Board also remanded the issues of service connection for allergic rhinitis and for bilateral plantar fasciitis.  The RO performed the necessary development, granted service connection for allergic rhinitis and for bilateral plantar fasciitis, and assigned effective dates and disability ratings for those two conditions.  See September 2013 Rating Decision; February 2014 Rating Decision.  The Veteran has filed a Notice of Disagreement (NOD) with respect to disability ratings assigned for each of those newly service-connected conditions.  See November 2013 Notice of Disagreement (disagreeing generally with all claims); February 2014 Notices of Disagreement (contained on VA Forms 9 but expressing disagreement with the rating decisions and clarifying his November 2013 NOD as requested by the RO, so construed as NODs to ensure maximum protection of the Veteran's appellate rights).  Because the physical file has been located with the Board, the RO has been unable to issue SOCs with respect to these claims.  See, e.g., January 2015 Correspondence from the RO to the Board (requesting the physical claims file to permit completion of RO-level tasks); see also February 2014 VA Form 21-0584 (acknowledgment by the RO of Veteran's multiple notices of disagreement).

Similarly, the Board granted service connection for joint pain, urethritis/prostatitis, sinusitis, and conjunctivitis.  On remand from the November 2012 decision, the RO implemented the Board's grants of service connection (assigning effective dates and disability ratings).  See August 2013 Rating Decision.  The Veteran timely filed NODs with respect to the disability ratings assigned for each of those conditions, but, again, the RO has been unable to issue SOCs with respect to these claims.

Finally, the Board granted an evaluation of 20 percent, but no higher, for the Veteran's gastrointestinal disorder.  He did not appeal that decision and it became final.  See 38 C.F.R. § 20.1100 ("all Board decisions are final on the date stamped on the face of the decision"); April 2014 Court Decision ("The Court deems all other matters not addressed by the appellant to be abandoned on appeal.").  However, the RO subsequently issued a September 2013 rating decision continuing the 20 percent rating based on a September 2013 VA examination and the Veteran timely filed a notice of disagreement with that rating decision.  See February 2014 VA Form 9 (accepted as NOD).  Therefore, he has initiated an appeal of a new (2013) claim of entitlement to an evaluation higher than 20 percent for service-connected gastrointestinal disorder.  Again due to the location of the physical file, the RO has been unable to issue an SOC with respect to this claim.

The Board must remand the claims with respect to which no SOC has yet been issued by the RO, specifically, Issues #s 3 through 9 above.  See 38 C.F.R. § 19.9(c) (2014), codifying Manlincon v. West, 12 Vet. App. 238 (1999).

The Board notes that the Veteran has indicated in several submissions, such as his May 2014 statement (received June 2014), that he "waive[s] any further processing by the Regional Office of the claims remanded by the Board."  While the Board acknowledges the Veteran's frustration with the delay in adjudication, the regulations set forth in detail the process that must be undertaken prior to final adjudication by the Board.  With respect to the claims for which no SOC has been issued, applicable regulations require that the Board remand the matter to the AOJ for the issuance of an SOC.  See 38 C.F.R. § 19.9(c) (where "the record reflects that the [AOJ]...has not furnished the claimant with a [SOC], the Board shall remand the claim to the [AOJ]" (emphasis added)).  While this is, in significant part, to provide procedural protections for claimants, the procedures are also necessary to fully develop contested claims, including requiring the claimant to perfect any appeal by timely filing a substantive appeal.  See 38 C.F.R. §§ 20.101(d), 20.200, 20.202, and 20.302(b).  Therefore, despite the Veteran's expressed preference to dispense with any further processing or adjudication at the RO level (including issuance of SOCs), the Board will remand the matter consistent with controlling regulations setting forth the appellate procedures that must be followed.  The Veteran is again reminded that he must timely perfect his appeal subsequent to the issuance of an SOC addressing these remanded issues.  In addition, although he checked the box to request a Board hearing on the February 2014 VA Forms 9 (construed as NODs), the Veteran should indicate on any subsequent, timely substantive appeal his desire for a Board hearing to ensure a hearing is scheduled with respect to any issues for which an appeal has been perfected.  See 38 C.F.R. §§ 20.700 and 20.1304(a).

With respect to the claim involving an alleged testicular disorder (Issue # 10), the AOJ issued a February 2014 SOC and, so, the Veteran's subsequently submitted February 2014 VA Form 9 is a valid substantive appeal with respect to that issue.  However, a decision on the merits is not appropriate at this time as the Veteran requested a Board hearing via videoconference in his February 2014 VA Form 9, so a hearing must be scheduled.  38 C.F.R. §§ 20.700 and 20.703.  To the extent the Veteran would like to consolidate two or more issues in a single hearing, including issues for which SOCs have not yet issued, he should coordinate with the RO in scheduling the requested hearing or hearings and the RO should accommodate his reasonable requests in that regard.  See 38 C.F.R. § 20.702(a) (permitting a hearing before issuance of SOC if requested by the claimant, though indicating a preference for hearings after issuance of an SOC).

In addition, the Board, in November 2012, remanded the Veteran's claim of entitlement to an effective date earlier than November 14, 2003, for the award of a disability rating higher than 10 percent for Reiter's syndrome/reactive arthritis (Issue # 2).  As noted in the Introduction, although a September 2013 SSOC was issued with respect to that claim, the Board has determined that an updated SSOC should be issued and the Veteran should be provided notice that the matter is being returned to the Board.  To clarify for the Veteran and the RO, the Veteran has already had a hearing on this issue, so no further hearing is required.



Accordingly, the case is REMANDED for the following action:

1.  Schedule a Board hearing via videoconference for the Veteran with respect to the issue of whether new and material evidence has been presented to reopen a previously denied claim of entitlement to service connection for a testicular disorder, to include consideration of whether the RO committed clear and unmistakable error (CUE) in the October 1998 rating decision denying the claim.  The hearing should be scheduled in accordance with applicable law.

2.  After completing any additional development deemed necessary, issue a supplemental statement of the case with respect to the claim of entitlement to an effective date earlier than November 14, 2003 for the award of a disability rating higher than 10 percent for Reiter's syndrome/reactive arthritis.  If the benefits sought on appeal are not granted, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

3.  After completing any additional development deemed necessary, issue a statement of the case with respect to the claims of (a) entitlement to an initial rating in excess of 10 percent for service-connected urethritis and prostatitis, (b) entitlement to a compensable initial evaluation for service-connected chronic sinusitis, (c) entitlement to a compensable initial evaluation for service-connected conjunctivitis with dry eyes, (d) entitlement to an initial rating in excess of 40 percent for service-connected joint and muscle pain currently rated as Reiter's syndrome / reactive arthritis, (e) entitlement to a compensable initial evaluation for service-connected allergic rhinitis, (f) entitlement to an initial evaluation in excess of 10 percent for service-connected bilateral plantar fasciitis, and (g) entitlement to an evaluation higher than 20 percent for service-connected gastrointestinal disorder.  

An appropriate period of time should be allowed for response and the RO must advise the Veteran and his representative, in writing, of the requirements for perfection of his appeal of these issues.  If a timely substantive appeal is not filed, these claims should not be certified to the Board.  If appealed, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


